Title: John Adams to Abigail Adams, 9 November 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia November 9. 1794
          
          I am now Settled.— The first night I went to a Mr Alders, opposite to Mr Binghams, but not liking the circumstance of living in an English Family an Upholsterer lately emigrated and not admiring the Rooms, I removed last night to Francis’s Hotel in 4th. Street, between Market and Chesnut Streets. Here I Shall be at School with a Society of Patriotic Members of Congress who are all, virtuous Republicans. I Shall agree with them as Gentlemen, but shall claim the Right of a virtuous Republican, to differ from them in political Questions, whenever I may think them in the Wrong.
          Our Sensible and worthy Nephew Mr William Cranch Spent the last Evening with me, and gave me a particular Account of the vast Projects of Mr Greenleaf. His Sawmills in Georgia, his Iron Works on Hudsons River, his forty or an hundred Houses building in the Fœderal City &c &c &c. But among the rest I was Sorry to hear of his Opening a Loan in Holland though only at four Per Cent, to enable him to make Payments to his Workmen. I am apt to Suspect Speculations upon Credit, tho sometimes they may be Successful. I however have always placed my Glory in Moderation, not having Spirit enough to undertake, nor Understanding enough to conceive great Projects and Enterprizes.
          My Lodings are the most decent of any in Town that I know of, and my Accommodations are quite agreable. Brisler has orders to send you Wheat & Rye Flour for a whole Year, but probably he will not ship it, till Ames returns from Boston. With the flour I shall send Grass seeds for next Spring. The Season with you, I hope is as agreable for Business as it is here, and if it is I hope to have all the Yards filled with The Treasures of the sea thrown in Such

Abundance on shore, and All the Grass Land in Hancock’s orchard covered with it.
          If Hancocks Meadow could have a covering it would be more grateful for it, than any other Land I have at present.
          Every Body is anxious about Mr Ames’s Election and impatient to know the Decision: if I he falls it will only be to rise the higher and the faster, for certainly a Man who has had so great a share in producing the present Prosperity of this Country cannot at his years be neglected. The Supposition is too dishonourable both to Government and People. both must be neither generous nor even selfish with common sense, to overlook so useful and honourable an Instrument, of their own fame and their own good. To choose in his Place at such a time as this a Man who has Opposed and Obstructed that very Prosperity, and who would probably very often put it to a hazeard as far as his Vote would go, would be Such a Proof of Levity Wantoness and Folly as I shall not believe till it is proved.
          Mr Otis & Family are all very well, very kind and obliging.—
          Above all Things take great Care of your Health and Louisa’s too
          Yours as ever
          
            J. A.
          
          
            My Duty to my Mother & Lover to Brothers & sisters & Cousins &c
          
        